El Juez PrbsideNte Sb. Hernández,
emitió la opinión del tribunal.
Se trata de recurso de apelación interpuesto por Rubert Hermanos contra sentencia que dictó la Corte de Distrito de Arecibo en 29 de agosto del año 1911, declarando sin lugar la demanda que originó el juicio, en todos sus partes y sin especial condenación de costas.
La demanda primitiva fué presentada por Rubert Hermanos contra El Pueblo de Puerto Rico y Wenceslao Borda en 9 de noviembre de 1909, para reivindicar el dominio de cierta parcela de terreno y obtener la suma de $8,000 en concepto de indemnización de perjuicios y después de haber sido con-testada fué enmendada en 4 de abril de 1911, dirigiéndose la acción contra El Pueblo de Puerto Rico, Wenceslao Borda, Henry M. Hoyt y Lawrence H. Grahame, pero después se hi-cieron en ella varias eliminaciones por orden de la corte de 18 de mayo siguiente, bajo cuya orden quedaron fijadas defi-nitivamente las alegaciones de la demandante que habían de servir de base a la acción ejercitada.
Dicha demanda enmendada además de las alegaciones re-lativas al dominio que se reclamaba de una parcela de terreno *921como de 230 cuerdas, contiene las siguientes que transcribi-mos a continuación:
“Décimo. Que hacia el mes de diciembre de 1908, El Pueblo de Puerto Rico, uno de los demandados, por medio del otro demandado, Laurence Ií. Grahame, entonces Comisionado del Interior, auxiliado por el otro demandado, Henry M. Iíoyt, entonces Attorney General de Puerto Rico, el Fiscal de la Corte1 de Distrito Judicial de Arecibo, el Ingeniero del citado Departamento del Interior, y fuerza de la Policía, Insular y con la cooperación del otro demandado Don "Wen-ceslao Borda, sin autorización ni consentimiento de Rubert Hermanos, extralimitándose en sus facultades y atribuciones que como Comisio-nado del Interior el demandado Lawrence H. Grahame, y como Attorney General el otro demandado Henry M. Hoyt, tenían respec-tivamente; y asimismo sin autorización de persona que debidamente representara a los demandantes señores Rubert Hermanos, antes bien contra la expresada y reiterada voluntad de aquéllos, sin decisión judicial alguna, ni válida orden de nadie, ni apoyándose los deman-dados Hoyt y Grahame en precepto legal, alguno, ni por delegación legítima del Pueblo de Puerto Rico, colocaron o hicieron colocar en la hacienda de ‘Las Lizas’ una empalizada que, partiendo del oeste, va en línea quebrada hasta el este1, divide la finca en dos, una al norte de la otra, habiéndose desposeído de la septentrional a Rubert Her-manos y entregaron dicha porción ál demandado Wenceslao Borda.
“Al verificarse el despojo relacionado anteriormente, había dentro de la porción entregada al demandado Borda, cincuenta cuerdas ara-das y en preparación para ser sembradas de caña, habiéndose gastado en dicho número de cuerdas unos quinientos dólares.
“Además, había veintitrés (23) cuerdas completamente prepara-das y a punto de siembra con un gasto aproximado de seiscientos noventa (690) dólares. Estas veinte y tres (23) cuerdas iban a ser sembradas en la primavera de 1909 para ser recolectadas y molidas en 1910.
“Además, había en la parte de ‘Las Lizas,’ de que fueron despo-jados los demandantes, Rubert Hermanos, unas ciento cincuenta ■(150) cabezas de ganado, de crianza y de trabajo.
“Decimotercero. Que la parte de la hacienda ‘Las Lizas’ que ha sido detentada violentamente por los demandados a Rubert Hermanos, tiene aproximadamente una extensión de terreno como de doscientos treinta cuerdas, y colinda, al norte, con el Oaño de Tiburones; al este con terrenos de Martín Zavala, antes de la 'Sucesión de Don *922Miguel Gandía, y boy detentados por 'los demandados al citado Martín Zavala; al sur en una línea quebrada eon el resto de la hacienda ‘ Las Lizas’; y al oeste con el Caño de ‘Vieques,’ que la separa de la hacienda ‘Monte Grande.’ Esa porción de terreno vale veintidós mil ($22,000) dólares.
“Decimocuarto. La finca descrita en el párrafo decimotercero precedente y de la cual los demandados han despojado violentamente a los demandantes, en la forma relatada en el hecho décimo anterior, es y ha sido terreno desecado, firme y cultivado, parte con caña y parte a pasto desde hace más de 50 años.
“Decimoquinto. Ni Rubert Hermanos, los demandantes, ni nin-guna de las personas que lo constituyen, han recibido ni del Pueblo de Puerto Rico ni de Don Wenceslao Borda, ni de los otros demandados, ni de persona ni de entidad alguna en su nombre' o representación, pago, reparación o compensación alguna, ni por el terreno de que fue-ron violentamente despojados, ni por la posesión de él, ni por los gas-tos hechos para la preparación del terreno para la siembra, ni por los daños y perjuicios causados. '
“Decimosexto. Rubert Hermanos continúan privados de la pose-sión de la porción de terrenos delimitada en el hecho decimotercero a pesar de haber pedido y reclamado su devolución al Pueblo de Puerto Rico y Wenceslao Borda, y se han visto privados de sembrar de cañas, según se proponían, la mitad de la finca de que violenta-mente han sido despojados, viéndose obligados a dejar de sembrar de cañas otras tierras para dedicarlas a pasto del ganado que tenían en la finca que ilegalmente poseen los demandados.
“Decimoséptimo. Los demandados poseen y utilizan ilegalmente desde el mes de diciembre de 1908, la porción que de ‘Las Lizas’ se describe en el hecho undécimo, sabiendo el mencionado Borda que tales terrenos no eran ni son del Pueblo de Puerto Rico.
“Decimoctavo. Los perjuicios ocasionados a Rubert Hermanos por el despojo de la porción de finca de que se ha hecho mérito están representados por la privación del uso y disfrute de dicha parcela desde el mes de diciembre de 1908, hasta que se les entregue; a razón de $20 anuales por cuerda por los daños y perjuicios sufridos al verse impedidos de sembrar de cañas la mitad de dicha finca,.dejando de ganar el producto de las mismas durante el tiempo que los deman-dados continúen en posesión de' ella; por los gastos hechos en la preparación de las 72 cuerdas que estaban listas para ser sembradas de caña en la primavera de 1909, cuyos perjuicios ascienden a veinti-cinco mil dólares hasta la fecha.
*923“Además, los demandantes alegan que los demandados son res-ponsables, de daños ejemplares, ..por la cantidad de cincuenta mil ($50,000) dólares.”
Concluye la demanda con súplica de que se dicte senten-cia declarando:
“1. Que Rubert Hermanos es dueño de la porción de la hacienda ‘Las Lizas’ que se describe en el hecho décimotercero;
“2. Que tal parcela se entregue y ponga a la libre disposición de los demandantes;
“3. Que El Pueblo de Puerto Rico y Wenceslao Borda paguen solidariamente a los demandantes, como indemnización de perjuicios la suma de veinticinco mil ($25,000) dólares, y en concepto de daños ejemplares la cantidad de cincuenta mil ($50,000) dólares;
“ 4. Y que los demandados paguen todas las costas y gastos de este juicio.
“5. Y que asimismo los demandados Henry M. Hoyt y Lawrence H. Grahame son igualmente responsables en unión de los otros demandados del pago solidario de la suma de veinticinco mil ($25,000) dólares, que como indemnización de perjuicios se reclaman en el apar-tado ‘3’ de esta súplica.”
Como segunda, causa de acción estableció la parte deman-dante los siguientes hechos:
“Primero. Que los demandados El Pueblo de Puerto Rico, Lawrence H. Grahame, extralimitándose éste en el ejercicio de sus funciones como Comisionado del Interior, y Wenceslao Borda por sí y por medio de sus empleados y agentes, con el consejo del demandado Henry M. Hoyt, que entonces era Attorney General de Puerto Rico, y éste sin autoridad para ello y con ¿1 fin de llevar a cabo un pre-tendido contrato de arrendamiento o concesión de terrenos públicos baldíos, con el otro demandado Wenceslao Borda, practicaron o hicieron practicar una mensura, deslinde y amojonamiento de la porción de la hacienda ‘Lizas’ descrita en el párrafo décimotercero de la primera causa de acción, o sea de una finca rústica compuesta de doscientas treinta cuerdas, más o menos, que colinda al • norte con el Caño de Tiburones; al este con terrenos de Martín Zavala (antes de la Sucesión de Don Miguel G-andía y hoy detentados por los deman-dados al citado Martín Zavala) ; al sur con una línea quebrada *924con el resto de la hacienda ‘Las Lizas,’ y al oeste con el Caño de Viequ.es, que le separa de la hacienda Monte Grande. Esta finca así descrita es la misma que es objeto de reivindicación en la primera cansa de acción establecida en esta demanda.
“Segundo. Que el deslinde, mensura y amojonamiento relacionado en el párrafo anterior fue llevado a cabo a ñnes del mes de diciembre de 1908 sin citación de los demandantes ni de sus agentes y representantes, ni de Martín Zavala, ni de sus agentes y representantes, como actuales colindantes de.la finca deslindada, ni de conformidad con los títulos de cada uno de los propietarios colindantes, sin ejercitar acción ni proce-dimiento judicial alguno, ni cumpliendo con los' requisitos que exigen los artículos 392, 393 y 394 del Código Civil y 286 de la Ley de Enjuiciamiento Civil, sino que por el contrario se practicó violenta-mente con la ayuda de la policía insular y denunciando y procesando ante los tribunales del distrito judicial de Arecibo a los agentes y representantes de los demandantes y del colindante Martín Zavala, que se opusieron a la forma en que se practicaba diclio deslinde; sin que tampoco mediara requerimiento previo conforme a derecho.
“Tercero. Que por los medios relacionados anteriormente, los demandados despojaron a Rubert Hermanos de la porción de la hacienda ‘Las Lizas’ relacionada precedentemente, incautándose violenta e ilegalmente de la misma El Pueblo de Puerto Rico y haciendo entrega material de la posesión de esa al demandado "Wenceslao Borda, habiendo procedido a colocar una cerca, sin la intervención de los demandantes y contra la expresa voluntad de ellos, en la hacienda de ‘Las Lizas,’ que, partiendo del oeste va en línea quebrada hasta el este, divide la finca en dos, una al norte de la otra y tiene una superficie aproximada de 230 cuerdas, cerrando con dicha cerca el perímetro de la porción así usurpada en forma que la separa materialmente del resto de la finca de que son dueños estos demandantes.
“Y en vista de esos hechos suplicaron a la corte dictara sentencia final declarando que el deslinde practicado en el mes de diciembre de 1908, por orden dé los demandados arriba relacionados, en la forma en que cada uno de ellos ha intervenido, es nulo y sin efecto ni valor alguno, por ser contrario a los preceptos legales vigentes en aquella fecha, y como consecuencia de ello, que la posesión 'material del terreno dada al demandado Wenceslao Borda, es asimismo nula y sin efecto legal alguno, y que los demandantes Rubert Hermanos sean puestos en inmediata posesión de la finca descrita en el hecho ‘Primero’ de esta segunda causa' de acción, en tanto' El Pueblo de Puerto Rico o sus' agentes procedan a un deslinde en- forma legal *925con citación buena y oportuna a 4os demandantes de intervenir en el mismo, según expresa la ley.”
Los Remandados, El Pueblo de Puerto Rico y Wenceslao Borda, contestaron la demanda enmendada en 26 de mayo de 1911, conjuntamente, alegando entonces como habían alegado antes al contestar la primitiva demanda, que El Pueblo de Puerto Eico no puede ser demandado sin su consentimiento, el que no ha prestado en el presente caso; y los demandan-tes desistieron de su acción en cuanto a los demandados Henry M. Hoyt y Lawrence H. Graham en 12 de junio siguiente, antes de procederse a la celebración del juicio, én cuya fecha con permiso de la corte presentó moción la repre-sentación de los demandados comparecientes, para que se dic-tara sentencia a su favor sobre los alegatos de la demanda en cuanto a la segunda causa de acción, a lo que accedió la corte, habiendo sido excepcionada esa resolución por la parte demandante.
Celebrado el juicio recayó sentencia en los términos al principio indicados y contra esa sentencia interpuso la repre-sentación de Eubert .Hermanos recurso de apelación para ante esta Corte Suprema, pendiente de resolución después de haberse seguido los trámites legales.
Hay en el presente caso una cuestión previa a resolver, a saber: si esta corte tiene jurisdicción para conocer del asunto, no habiendo precedido el consentimiento del Pueblo de Puerto Eico para ser demandado.
Desde luego, dicha cuestión jurisdiccional en cuanto la demanda se dirige contra El Pueblo de Puerto Rico, ha sido resuelta por el Tribunal Supremo de los Estados Unidos al decidir en apelación el caso de Rosaly v. El Pueblo, 227 U. S., 270, por la que declaró, que El Pueblo de Puerto Eico no puede ser demandado sin su consentimiento.
No hay , duda de que los procedimientos seguidos en el presente juicio contra El Pueblo de Puerto Eico por falta. *926de jurisdicción original de la cofte de Arecibo y de esta Corte Suprema en grado de apelación, para decidir el caso por sus méritos, son nulos en cuanto al Pueblo de Puerto Pico, de-mandado.
Y ahora ocurre preguntar, ¿ha tenido la corte de Arecibo y tiene esta corte jurisdicción para decidir el caso en cuanto al demandado Wenceslao Borda?
Atendidas todas las circunstancias del caso la contesta-ción tiene que ser negativa.
La acción ejercitada por Hubert Hermanos se encamina a obtener la reivindicación de una parcela de terreno que El Pueblo de Puerto Rico ha entregado a Wenceslao Borda y a obtener de éste y del Pueblo de Puerto Rico indemnización de daños y perjuicios.
La acción reivindicatoría afecta propiamente al Pueblo de Puerto Rico, quien en concepto de dueño de los terrenos de que se trata, los ha entregado a Wenceslao Borda para que los usufructúe en concepto de arrendatario; y siendo ello así, aunque se estimara que la parte demandante tiene derecho a la reivindicación, no podría llevarse a cabo por el deman-dado Borda, quien propiamente posee en nombre del Pueblo de Puerto Rico, sino que el mismo Pueblo de Puerto Rico era quien debía verificarla. Lo propio sucede con la indem-nización reclamada de daños y perjuicios, de cuya indemni-zación como consecuencia de la detentación, sería también res-ponsable en su caso El Pueblo de Puerto Rico y no Don Wen-ceslao Borda.
Si'falta jurisdicción para declarar en perjuicio del Pueblo, de Puerto Rico, según pretende el demandante, que los terre-nos son de la propiedad de éste y para exigir en su conse-cuencia indemnización al mismo Pueblo de Puerto Rico, por los perjuicios causados a Rubert Hermanos con la deténta-ción, también nos falta jurisdicción para hacer esa misma declaración con respecto a Borda aunque sea con la reserva de que no afecte al Pueblo de Puerto Rico, pues necesaria-*927mente tendría qne afectarle atendidas las circnnstancias -del caso.
Al ser acusada por Rubert Hermanos la rebeldía a Wenceslao Rorda por haber contestado la demanda el Attorney General de Puerto Rico y el abogado especial J. H. Brown en representación del demandado Borda, cuya representación impugnaba la parte demandante por estimarla ilegal, tanto el Attorney General de Puerto Rico como el agobado J. H. Brown, impugnaron la declaratoria de rebeldía entre otras razones, por las siguientes:
1 ‘ Primera. Que el demandado Borda tiene en arrendamiento desde el año 1908 todos los terrenos del Oaño de Tiburones colindando con la finca de la parte demandante objeto de este pleito y que basta ahora sigue siendo arrendatario del Pueblo de Puerto Rico en cuanto a dichos terrenos.
“Segunda. Que el pleito de que se trata se dirigió también contra -el demandado Borda en su concepto de arrendatario del Pueblo de Puerto Rico, en cuyo concepto poseía los terrenos en litigio.
“Tercera. Que El Pueblo de Puerto Rico tenía y tiene el deber de mantener a su dicho arrendatario Borda en posesión de los terrenos arrendados y defenderlo contra pleitos que origine tal contrato de arrendamiento y su posesión como arrendatario.”
Las razones expuestas convencen de que la parte verda-deramente interesada de las demandadas en este litigio es El Pueblo de Puerto Rico y no Wenceslao Borda, y de que. cualquiera resolución que pudiera dictarse favorable a la parte demandante y perjudicial a Borda, tendría que afectar ul Pueblo de Puerto Rico.
Opinamos que si se elimina del presente pleito al Pueblo de Puerto Rico, la acción de -la parte demandante no puede prosperar contra el demandado Borda.
Por los fundamentos- expuestos procede declarar nulos los procedimientos seguidos por la Corte de Distrito de Are-cibo a virtud de la demanda que originó el presente pleito, y nula también la sentencia apelada por falta de jurisdicción para conocer del caso, y reservar a la parte demandante los *928derechos que la asistan, para que los ejercite en la forma legal correspondiente.

Amblados los procedimientos por falta de ju-risdicción.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. MaeLeary no tomó parte en la reso-lución de este caso.